Citation Nr: 0816437	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for furunculosis.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for uterine fibroids with right ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active service from January 2000 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the claims in October 2007 to obtain a new 
VA examination for each disability and to provide corrective 
notice to the veteran.  All development has been completed 
and the claims are ripe for adjudication.


FINDINGS OF FACT

1.  The veteran's furunculosis does not affect the head, 
face, or neck; does not cause limitation of motion; does not 
consist of deep scarring; and does not manifest as painful or 
unstable scarring or as scars measuring 144 square inches or 
more.

2.  The veteran's symptoms are not controlled by continuous 
treatment.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for 
furunculosis have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7819, 7800-7805 (2007).

2.  The criteria for a 30 percent evaluation for uterine 
fibroids with right ovarian cyst have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.116, Diagnostic Code 7613, 7615 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

I.  Furunculosis

The veteran's furunculosis is evaluated under Diagnostic Code 
(DC) 7819, benign skin neoplasms.  Under DC 7819, the rater 
is instructed to rate the disability as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801 - 7805), or 
impairment of function. 38 C.F.R. § 4.118.

Based upon the evidence received, the veteran's furunculosis 
does not affect the head, face, or neck, and does not cause 
impairment of function.  Therefore, Diagnostic Codes 7800, 
7801, and 7805 will not be addressed.

Diagnostic Code 7802 provides ratings for scars other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion and are 144 square inches (929 sq. cm.) or 
greater are rated 10 percent disabling.  Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
provides that a 10-percent rating will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable rating.  Id.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule).  Id.  
 
The veteran had a VA examination in September 2003; however, 
the examiner did not assess the veteran's thighs where the 
physical manifestation of the veteran's furunculosis was 
located.  The examiner failed to describe scars, if any.

Another VA examination was conducted in November 2007.  The 
veteran stated that she started having boils in 2002-2003 and 
has had problems on the front and back of both thighs.  She 
indicated that her last episode was in 2004, but that she 
continues to have itching and uses Hibiclens three times per 
week.  She noted that the medication has decreased the 
severity of her disability and that she does not have 
problems with the current scars, providing evidence against 
this claim.

The examiner noted three small, barely visible darkened areas 
of the anterior right thigh skin measuring 1/2 cm. in diameter 
to 3/4 cm. in diameter.  Also noted were two small, barely 
visible, darkened areas of the skin on the anterior left 
thigh measuring 1/2 cm. to 1 cm. in diameter.

The examiner indicated that none of the scars were painful, 
adhesed, different in texture, unstable, elevated, depressed, 
inflamed, or edematous or keloid in nature.  The scars were 
noted as darker than the surrounding skin.  The examiner also 
stated that there was no induration, inflexibility, or 
limitation of motion caused by any scar.  The diagnosis was 
well healed scars of the right and left thighs.

The veteran has argued that she should be entitled to a 
higher rating for her furunculosis because the disability has 
left her disfigured.  However, disfigurement is part of the 
criteria for DC 7800 for disfigurement of the head, face, or 
neck.  The rating criteria applicable to the veteran's 
disability do not provide a compensable rating for 
disfigurement of other areas of the body.

The Board finds that the evidence does not support the 
granting of a compensable rating.  The veteran's scars are 
not painful, unstable, or 144 square inches or larger; do not 
cause limitation of motion; are not deep; and are not located 
on the head, face, or neck.  Therefore, the veteran's appeal 
must be denied.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the veteran's disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The post-service medical record, as a whole, does not support 
the application of other diagnostic codes and provides 
evidence against a finding for a higher evaluation.  The 
veteran's claim is denied.

II.  Uterine Fibroids

The veteran's uterine fibroids with right ovarian cyst are 
evaluated under Diagnostic Code (DC) 7615-7613, disease, 
injury or adhesions of the uterus and ovary.  The General 
Rating Formula for disease, injury or adhesions of the female 
reproductive organs provides that a 10 percent rating is 
warranted when the symptoms require continuous treatment.  A 
30 percent rating, the maximum provided under this code 
section, is warranted when the symptoms are not controlled by 
continuous treatment.

The veteran had a VA examination in November 2007.  The 
veteran reported that her symptoms were temporarily relieved 
after she underwent the myomectomy.  About a year after the 
surgery, the painful, heavy menses and abdominal pain 
recurred.  She also complained of swelling and headaches 
before her menses and on one occasion, she reported transient 
blindness.  She was treated with birth control pills.  

The veteran currently suffers painful, heavy menses, 
abdominal pain, suprapubic pressure and passage of large 
clots with her menses.  She also suffers pain on the right 
side of her face monthly and in association with her menses.

The examiner diagnosed the veteran with recurrent uterine 
fibroids status post myomectomy, cellular myomas, and 
migraine headaches and blindness that may be a possible side 
effect from the contraceptives.  The examiner ordered the 
veteran to discontinue the birth control pills immediately 
and to seek an appointment with her gynecologist to discuss a 
treatment plan.

Based upon the VA examination, the Board finds that the 
veteran's symptoms are not controlled by her treatment, i.e. 
birth control pills.  The examination indicates that she 
continues to suffer adverse affects from her condition, and 
the examiner clearly discontinued her "continuous 
treatment" and advised her to seek counsel and another 
treatment plan.  Accordingly, the Board finds that the 
veteran is entitled to a rating of 30 percent for her uterine 
fibroids with right ovarian cyst.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule and the 
granting of reasonably doubt.  The Board also finds that, at 
no point since the effective date of the grant of service 
connection has the veteran's disability been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R.  
§ 3.321(b)(1) (2007).  As above, in the absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The post-service medical record, as a whole, does not support 
the application of other diagnostic codes.  

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2007 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statement of 
the case issued in December 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records and was afforded a VA medical examination in November 
2007.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a compensable disability evaluation for 
furunculosis is denied.

Entitlement to a 30 percent evaluation for uterine fibroids 
with right ovarian cyst is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


